STAUBER, Judge
(dissenting)
I respectfully dissent.
I agree that this case hinges on whether the motel room qualifies as a separate building within a building under the burglary statute, but I disagree with the majority’s decision to answer this question by alleging reliance on plain meaning. The commonly understood meaning of the word “building” is not such that any person would walk into a motel room and believe he or she has entered a separate building apart from the larger motel structure (building). Thus, I cannot conclude that a motel room is plainly included within the statutory definition of “building.”
I look to the factors set forth in Minnesota law to determine legislative intent. Minn. Stat. § 645.16. In interpreting the statute, we may consider “the former law, if any.” Minn. Stat. § 645.16 (5). Until 1983, the burglary statute’s definition of “building” was “a dwelling or other structure suitable for affording shelter for human beings or appurtenant to or connected with a structure so adapted, and ... portions of such structure as are separately occupied.” Minn. Stat. § 609.58, subd. 1 (1) (1982). This definition, if it was applicable, would answer the question we are asked to address in this appeal, as it seems to include sub-units of a building within the definition of “building.” However, in 1983, the legislature overhauled the burglary statute and, in the process, changed the definition of “building.” 1983 Minn. Laws ch. 321, § 1, at 2058. The definition we interpret today omits the phrase that explicitly referred to “separately occupied” *300portions of structures. Minn. Stat. 609.581, subd. 2 (2014). We must construe the legislature’s actions as intentional, and assume it intentionally removed those key words of the definition. Additionally, it is clear that the legislature can and does define “building” to include subunits when it intends them to be included. See Minn. Stat. § 609.556, subd. 3 (2014) (defining building for the arson statute, stating “If a building consists of two or more units separately secured or occupied, each' unit shall be deemed a separate building.”). Accordingly, if the legislature intended to include sub-units within the definition of “burglary,” it would not have deleted that clause from the definition. I would not read this term back into the statute. That is for the legislature, not the courts.
Because appellant did not enter a building without consent, I would reverse his first-degree burglary conviction.